USDC IN/ND case 2:17-cr-00143-JTM-JPK document 43 filed 09/02/20 page 1 of 3


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

UNITED STATES OF AMERICA,                        )
          Plaintiff,                             )
                                                 )
       v.                                        )   CAUSE NO.: 2:17-CR-143-JTM-JPK
                                                 )
ASIA HILL,                                       )
               Defendant.                        )

        FINDINGS AND RECOMMENDATION OF THE MAGISTRATE JUDGE
            UPON A SUPERVISED RELEASE REVOCATION HEARING

TO:    THE HONORABLE JAMES T. MOODY,
       UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF INDIANA

       On September 1, 2020, the United States Government appeared by counsel Assistant

United States Attorney Jennifer Chang. Defendant Asia Hill appeared in person and by counsel

Matthew Soliday. United States Probation Officer Eric Johnston also appeared. The Supervised

Release Revocation Hearing was held. The Court received evidence and comments.

       Based upon the record of proceedings the Court makes this Report and Recommendation.

       Defendant Hill was initially sentenced in the United States District Court for the Northern

District of Illinois to a term of imprisonment of 121 months, to be followed by a term of supervised

release of 60 months. Defendant Hill’s term of supervision began on May 26, 2017 and was

scheduled to expire on May 25, 2022. On November 16, 2017, Defendant Hill’s supervised release

was transferred to this jurisdiction.

       On April 30, 2020, a United States Probation Officer filed a petition alleging that

Defendant Hill violated the terms and conditions of her supervised release [DE 23], and a summons

was issued. On July 8, 2020, an Initial Appearance was held. On August 3, 2020, the United States

Probation Officer filed an Amended Summary Report of Violations [DE 32].
USDC IN/ND case 2:17-cr-00143-JTM-JPK document 43 filed 09/02/20 page 2 of 3


       On August 4, 2020, Defendant Hill filed a motion to transfer this case to a Magistrate

Judge. On August 13, 2020, Judge James T. Moody issued an Order referring this case to the

undersigned Magistrate Judge to conduct the Supervised Release Revocation Hearing, to

recommend modification, revocation, or termination of the supervised release in this case, and to

submit proposed findings and recommendations pursuant to 18 U.S.C. § 3401(i), and, if applicable,

to make a recommended disposition under 18 U.S.C. § 3583(e).

       As a result of the September 1, 2020, Supervised Release Revocation Hearing, the

undersigned Magistrate Judge FINDS that:

       1.     Defendant Hill has been advised of her right to remain silent, her right to counsel,

              her right to be advised of the charges against her, her right to a contested Supervised

              Release Revocation Hearing, and her rights in connection with such a hearing;

       2.     Defendant Hill understands the proceedings, allegations and her rights;

       3.     Defendant Hill knowingly and voluntarily admitted that she committed the offenses

              of entering into an illegal marriage, using a stolen credit card to make unauthorized

              purchases, failing to truthfully answer an inquiry regarding her marital status from

              her probation officer, failing to notify her probation officer about a change of

              residence, failing to notify her probation officer of a meeting with law enforcement,

              failing to make payments toward her Special Assessment or Restitution since

              March 2018, failing to provide financial information requested by her probation

              officer, being arrested for shoplifting, and being arrested for possession/use of a

              firearm [DE 41];

       4.     These violations are Grade B and C violations.




                                                2
USDC IN/ND case 2:17-cr-00143-JTM-JPK document 43 filed 09/02/20 page 3 of 3


       5.     These violations, combined with the fact that Defendant Hill’s Criminal History

              Category was found to be III during her original sentencing hearing, produce an

              Advisory Guidelines Imprisonment Range of 8 to 14 Months for her Grade B

              violations and 5 to 11 month for her Grade C Violations.

       6.     The parties, and the United States Probation Officer, have agreed that a sentence of

              4 months incarceration, with no further supervised release to follow, is appropriate.

       The undersigned Magistrate Judge RECOMMENDS to Judge James T. Moody that:

       1.     Defendant Hill be adjudged to have committed the violations of her supervised

              release described in the August 3, 2020, Amended Summary Report of

              Violations [DE 32];

       2.     The Agreed Disposition of Supervised Release Violation [DE 41] be accepted;

       3.     Defendant Hill be sentenced to 4 months incarceration, with no supervision to

              follow; and

       4.     Defendant Hill receive credit for time served on the pending petition for revocation

              of supervised release.

The parties agreed to waive any objections to these Findings and Recommendation.

       So ORDERED this 2nd day of September, 2020.

                                            s/ Joshua P. Kolar
                                            MAGISTRATE JUDGE JOSHUA P. KOLAR
                                            UNITED STATES DISTRICT COURT
cc:    Honorable James T. Moody




                                                3
